Case 3:14-bk-33243-SHB   Doc 128 Filed 01/21/19 Entered 01/21/19 13:38:00   Desc
                          Main Document    Page 1 of 7
Case 3:14-bk-33243-SHB   Doc 128 Filed 01/21/19 Entered 01/21/19 13:38:00   Desc
                          Main Document    Page 2 of 7
Case 3:14-bk-33243-SHB   Doc 128 Filed 01/21/19 Entered 01/21/19 13:38:00   Desc
                          Main Document    Page 3 of 7
Case 3:14-bk-33243-SHB   Doc 128 Filed 01/21/19 Entered 01/21/19 13:38:00   Desc
                          Main Document    Page 4 of 7
Case 3:14-bk-33243-SHB   Doc 128 Filed 01/21/19 Entered 01/21/19 13:38:00   Desc
                          Main Document    Page 5 of 7
Case 3:14-bk-33243-SHB   Doc 128 Filed 01/21/19 Entered 01/21/19 13:38:00   Desc
                          Main Document    Page 6 of 7
Case 3:14-bk-33243-SHB   Doc 128 Filed 01/21/19 Entered 01/21/19 13:38:00   Desc
                          Main Document    Page 7 of 7
